Lanzinger, J.,
concurring.
{¶ 14} I write separately to clarify that Advantage Tank Lines (“Advantage”) misses the point when it argues that the permanency of permanent partial disability compensation is incongruent with the temporariness of temporary total disability compensation. The purpose of each type of compensation differs, and it is conceivable that a claimant may be eligible for both simultaneously.
{¶ 15} Ohio workers’ compensation statutes authorize different types of benefits to eligible claimants: R.C. 4123.56 (temporary total disability compensation); R.C. 4123.57 (partial disability compensation, which includes permanent partial); R.C. 4123.58 (permanent total disability compensation); and R.C. 4123.59 (death benefits). We previously determined that a claimant can receive temporary total disability compensation after receiving permanent partial disability compensation, despite the silence of the statutes on the timing of benefits. State ex rel. Kaska v. Indus. Comm. (1992), 63 Ohio St.3d 743, 745, 591 N.E.2d 235. In Kaska> we rejected the same argument that Advantage now makes, that the permanency of a claimant’s impairment somehow prevents a finding that the claimant is temporarily and totally disabled as a result of the same allowed conditions. Id. In my view, rather than focusing on the duration of a condition, i.e., whether a claimant is temporarily or permanently disabled, to decide the benefit award, one should look at the award sought and then determine eligibility.
{¶ 16} Marshall first received a 41 percent award of permanent partial disability compensation pursuant to R.C. 4123.57 for his physical and psychological conditions related to his industrial accident. As the majority notes, this compensation is similar to a damages award because in the permanent-partial-disability context, “permanent” refers to a claimant’s lasting physical or mental impairment caused by the industrial injury. See, generally, State ex rel. Holman v. Longfellow Restaurant (1996), 76 Ohio St.3d 44, 665 N.E.2d 1123. Permanent partial disability compensation is intended to compensate injured claimants who can still work. Kaska, 63 Ohio St.3d at 746, 591 N.E.2d 235.
{¶ 17} Temporary total disability compensation pursuant to R.C. 4123.56, on the other hand, is based exclusively on a claimant’s inability to return to his or her former position of employment and is intended to compensate for an ongoing loss of earnings. State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586. After a claimant has received 200 weeks of temporary total disability benefits, the Bureau of Workers’ Compensation will *20evaluate the claimant to determine whether his or her condition has become permanent. R.C. 4123.56(A). If so, the disability is no longer considered temporary, and temporary total disability benefits terminate. Of course, temporary total disability benefits also cease before 200 weeks have elapsed if the condition improves to the point that the claimant can return to work. Id.
Buckingham, Doolittle & Burroughs, L.L.P., and Tod T. Morrow, for appellant.
Jim Petro, Attorney General, and Dennis Behm, Assistant Attorney General, for appellee Industrial Commission.
{¶ 18} Thus, as the majority concludes, overlapping awards are possible. In this case, Marshall’s temporary total disability compensation (wage assistance) was effective for part of the time that he received permanent partial disability compensation (for damages). The payments were made for different reasons. I do not find it illogical to have contemporaneous awards of permanent partial disability compensation and temporary total disability compensation for the same condition, and therefore I concur in the majority opinion.